Citation Nr: 1741684	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  17-09 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether the appellant is a "Veteran" for purposes of eligibility of VA benefits.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant has no confirmed periods of service in active duty, active duty for training, or inactive duty for training.


CONCLUSION OF LAW

The appellant is not a "Veteran" for purposes of eligibility to VA benefits. 38 C.F.R. §§ 3.1 , 3.12a (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

As it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations. The Board finds no prejudice toward the appellant in proceeding with the adjudication of his claim.

Veteran Status

Only "veterans" are entitled to VA benefits under 38 U.S.C.A. §§ 1110  and 1131. The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101 (2), (24); 38 C.F.R. § 3.6 (a).

The appellant has no verified periods of active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (IDT) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101 (21), (24) ; 38 C.F.R. § 3.6 (a), (d). ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state, and members of a Senior Reserve Officers' Training Corp (ROTC) Program. 38 U.S.C.A. §§ 101 (22), 316, 502, 503, 504, 505; 38 C.F.R. § 3.6 (c)(3), (4).

The National Personnel Records Center has been unable to confirm any record of the Veteran's U.S. military service.   See, e.g., May 1, 2004 NPRC Request for Information.  

The Veteran submitted a copy of a military record, which purports to show his military service, but it has not been verified as an authentic military service.  

A November 2004 email reflects a detailed Personnel Information Exchange System (PIES) response, which notes that they had been unable to authenticate the document that the appellant presented to VA as proof of his service in the United States Army and that fact required them to pursue additional searches, in an effort to assure that the document offered was authentic.  It was noted that 1) the "service record" document presented by the appellant was not supported by a military service record created and/ or retired by the United States Army and the document presented in no way resembles or appears to be a true Army service record from that era.  The document also mentions "Ft. Bragg, Arizona" with a nonexistent U.S. postal zip code.  There is not now nor has there ever been an Army facility with that name in that state.  2) A search was made of FBI military fingerprint cards, which include data collected from all individuals who were enlisted, inducted or appointed in the United States Army.  That search failed to locate a card for the appellant, with the date of birth provided.  3) A search of retired x-ray films, taken at entrance and separation from active military service, and indexed by assigned military service number (or SSN) was made.  No x-ray films were located for the Veteran's social security number.  4) Military service numbers were not assigned to individuals entering the United States Army after July 1, 1969.  All service records prepared for individuals entering the Army subsequent to that date use that individual's assigned social security number.  5) A search of Selective Service System verifies that the Veteran was born with date of birth provided and social security number, but there is no record that he entered the Armed Forces of the United States.  Finally, it was noted that no further searches were possible based on the information that had been provided.   

As there is no record of any active duty or active duty for training for this appellant, he does not meet the definition of a "Veteran" for VA compensation benefits.   Thus, he is precluded from eligibility to any VA benefits.  Where the law and not the evidence are dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis, 6 Vet. App. at 430.  For these reasons, the Board finds that the appellant's claim is without legal merit and the benefit-of-the-doubt doctrine in not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)



ORDER

The appellant is not a "Veteran" for purposes of eligibility to VA benefits and, therefore, the appeal is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


